DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 01/14/2021.

Claims 1-20 are pending.  Claims 1-12 are being examined.  Claims 13-20 are withdrawn from further consideration.  Claim 1 is amended with no new subject matter being introduced.

New grounds of rejection are made in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 requires forming the second lean solvent stream from the regenerated solvent stream and forming the first lean solvent stream from the second rich solvent stream.  It is unclear as to whether the first lean solvent stream is the second rich solvent stream or whether the first lean solvent stream is formed by regenerating the second rich solvent stream.  Fig. 3 of instant application represents an embodiment wherein the first lean solvent stream is the second rich solvent stream.  However, claim 1 requires the removal of H2S from the rich first and second rich solvent streams to produce the first and second solvent streams.  Thus, claim 1 requires regeneration of both rich solvent streams to produce both lean solvent streams; claim 5 from which claim 7 depends, requires removal of H2
For the purpose of examination, the claim will be interpreted such that the first lean solvent stream is formed by regeneration of the second rich solvent stream; which would be consistent with claims 1 and 5 limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 8414683 B2) in view of Chen et al. (US 4589896), Woertz (US 3266219), and Sartori et al. (US 4112052).
Considering claim 1, Zhou teaches a method of separating impurities from a natural gas stream comprising separating carbon dioxide and hydrogen sulfide from the natural gas in a membrane separation system, thereby creating a partially-treated gas stream and a permeate gas stream, the permeate gas stream being comprised primarily 2S and CO2 and the partially-treated gas stream being comprised primarily of natural gas (Zhou, Col. 1 line 59 – Col. 2 line 11).
Applicant discloses that membranes work by preferentially permeating acid gas through the membrane to a lower pressure which cools both the process gas and permeate (instant specification [0005]).  Applicant additionally discloses that due to the nature of the membrane system, both the temperature of the partially-treated gas stream and the permeate gas stream are reduced (instant specification [0038]).  Thus, according to applicant’s own disclosure, the partially-treated gas stream and the permeate gas stream being at a lower temperature than the natural gas stream is the result of the active/positive process step of separating carbon dioxide and hydrogen sulfide from the natural gas stream in a membrane separation system which creates a partially-treated gas stream and a permeate gas stream.  Zhou teaches a method of separating impurities form a natural gas stream comprising separation carbon dioxide and hydrogen sulfide from the natural gas in a membrane separation system, thereby creating a partially-treated gas stream and a permeate gas stream, the permeate gas stream being comprised primarily of H2S and CO2 and the partially-treated gas stream being comprised primarily of natural gas.  Thus, it would be expected that the partially-treated gas stream and the permeate gas stream would be at a lower temperature than the natural gas stream in Zhou’s process.
Zhou teaches contacting the partially-treated gas stream with a first lean solvent stream in a first contactor to separate H2
Although Zhou teaches the permeate stream comprises carbon dioxide and hydrogen sulfide that was removed from the natural gas, he does not explicitly teach contacting the permeate gas stream with a second lean solvent stream in a second contactor to separate H2S therefrom to produce a second rich solvent stream and a CO2 gas stream.
However, Chen teaches a process for separating components of a feed gas containing acid gases and hydrocarbons to form a CO2-rich stream, an H2S-rich stream and a hydrocarbon-rich stream; separation is achieved by initially passing the feed gas through a plurality of membrane separation units to produce a hydrocarbon stream and an acid gas stream; the acid gas stream undergoes further separation to produce a CO2-rich product stream and an H2S-rich stream; this process is especially adaptable for treating natural gas streams (Chen, abstract).  The CO2 product stream can be used as pipeline gas or in subsequent enhanced oil recovery operations and the H2S-rich product stream is of sufficient purity to be used as a feed to a Claus Plant or similar operation for sulfur recovery (Chen, Col. 2 lines 64-68).  The acid gas-rich permeate streams are contacted with a solvent capable of removing H2S, the H2S is absorbed to produce a CO2-rich product stream and an H2S-rich solvent stream, the H2S is removed from the solvent to produce an H2S product stream and the regenerated solvent is recycled to treat the acid gas-rich permeate stream from the membrane (Chen, Col. 3 line 64 – Col. 4 lines 38).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contact the permeate gas stream in Zhou’s process with a second lean solvent stream in a second contactor to separate 2S therefrom to produce a second rich solvent stream and a CO2 gas stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to obtain two additional useful products (CO2-rich product stream and an H2S-rich stream) with a reasonable expectation of success.
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove H2S and CO2 from the second rich solvent stream in a regenerator thereby producing a second lean solvent stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to recycle and reuse the solvent with a reasonable expectation of success.
Zhou does not explicitly teach removing H2S from the first rich solvent stream thereby producing a first lean solvent stream.
However, Woertz teaches that in conventional absorption procedures wherein the gaseous mixture to be treated is contacted in a counter-current absorption tower with the absorbent in a continuous flow method, the spend solvent is continuously withdrawn and regenerated to remove the absorbed gases and the regenerated solvent is recycled through the absorption tower where it is used again.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove H2
Zhou teaches using a solvent comprising an amine that is known for removal of acid gases (Zhou, Col. 4 lines 7-12) and Chen teaches using suitable chemical solvents comprising amines such as monoethanolamine (Chen, Col. 4 lines 4-8), Zhou and Chen do not explicitly teach the lean solvent comprising a hindered amine.
However, Sartori teaches that it is well known to use amine solvents such as monoethanolamine for the removal of acidic gases such as CO2 and H2S from a gas stream but one of its drawbacks is that the regeneration is slow and incomplete (Sartori, Col. 1 lines 27-36 and lines 47-51).  Sartori teaches that sterically hindered amines improve the efficiency, effectiveness and cyclic working capacity of acid gas scrubbing processes and are capable of providing an improved cyclic working capacity over monoethanolamine, diethanolamine or diisopropanolamine (Sartori, Col. 3 lines 52-61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a first lean solvent stream and a second lean solvent stream comprising a hindered amine.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to improve the efficiency, effectiveness and cyclic working capacity of acid gas scrubbing processes with a reasonable expectation of success.
Considering claims 5-7, it has already been established that the combination of references teaches removal of acid gases (i.e., H2S and CO2) for the first and second rich solvent streams to produce the first and second lean solvent streams.
Zhou teaches the use of aqueous amine solvent for removal of acid gases such as carbon dioxide and hydrogen sulfide from the partially-treated gas stream (Zhou, Col. 1 line 66 – Col. 2 line 11).  Chen also teaches the use of aqueous solutions of amines 2S from the permeate gas stream (Chen, Col. 3 line 64 – Col. 4 line 7).  It has already been established to use a hindered amine as the aqueous amine solvent for removal of acid gases such as carbon dioxide and hydrogen sulfide.  Thus, both contactors would use the same solvent as the lean solvent for the removal of acid gases such as H2S and CO2.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the same regenerator to regenerate the first and second rich solvent streams forming a regenerated solvent stream which could be split and used as the first and second lean solvent streams.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to minimize the total number of equipment (i.e., lower maintenance costs) with a reasonable expectation of success.
It should be noted, that in the above modification, the regenerated solvent stream is formed from both the first and second rich solvent streams which is then used as both the first and second lean solvent streams since both contactors use the same lean solvent stream.  Thus, the first lean solvent stream would have been formed from the second rich solvent stream and the second lean solvent stream would have been formed from the regenerated solvent stream.  

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 8414683 B2) in view of Chen et al. (US 4589896), Woertz (US 3266219), Sartori et al. (US 4112052), and Mak (US 2017/0114295 A1).
Considering claims 2-3, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for cooling the partially-treated gas stream prior to 
Zhou does not explicitly teach cooling the partially-treated gas stream prior to the partially-treated gas stream being contacted by the first lean solvent and cooling the permeate gas stream prior to the permeate gas stream being contacted by the second lean solvent stream.
However, Mak teaches that lower temperatures favor H2S absorption (Mak, [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to cool the partially-treated gas stream prior to the partially-treated gas stream being contacted by the first lean solvent and cool the permeate gas stream prior to the permeate gas stream being contacted by the second lean solvent stream using one or more coolers.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the absorption steps are carried out at the desired temperature for desired H2S absorption with a reasonable expectation of success.
Considering claim 4, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for cooling at least one of the first and second lean solvent streams to below ambient temperature after removing H2S therefrom.
Zhou does not explicitly teach cooling at least one of the first and second lean solvent streams to below ambient temperature after removing H2
However, Mak teaches that lower temperatures favor H2S absorption (Mak, [0060]).  It has already been established that the first and second lean solvent streams are recycled back to the absorption steps after removal of H2S therefrom.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to cool at least one of the first and second lean solvent streams including to the claimed range of below ambient temperature after removing H2S therefrom.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the absorption steps are carried out at the desired temperature for desired H2S absorption with a reasonable expectation of success.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 8414683 B2) in view of Chen et al. (US 4589896), Woertz (US 3266219), Sartori et al. (US 4112052), and Zhou et al. (Zhou2014, US 2014/0224118 A1).
Considering claim 8, all of the limitations are met by the prior are referenced in meeting claim 1 except removing acid gas from the fully-treated gas stream and dehydrating the fully-treated stream.
Zhou teaches a membrane/amine column system and process for removing acid gases from natural gas on a floating liquefied natural gas vessel (Zhou, abstract).  Zhou teaches the membrane is used for bulk removal of acid gas from the natural gas and the amine system is used to finish the clean up of the acid gas in order to meet the specifications for a liquefaction section of a LNG facility (Zhou, Col. 3 lines 24-30), he 
However, Zhou2014 teaches in a LNG plant, contaminants such as carbon dioxide and hydrogen sulfide have to be reduced to very low levels to avoid formation of dry ice within the system; commercially, this can be achieved by using a solvent absorption system, such contacting the natural gas with an amine solvent; the contaminant removal is followed by the natural gas being sent through a molecular sieve dehydration unit to remove water below 1 ppmv (Zhou2014, [0003]-[0004]).  Zhou2014 teaches in floating LNG facilities, the movement of the ship can result in poor distribution of liquid in a separation column and the mass transfer efficiency of the gas-liquid phase inside the column will be significantly reduced due to poor distribution; if the column efficiency is reduced, the treated gas from the amine absorber may not be able to meet the low acid gas specification which will generate a plugging problem of the downstream liquefaction system (Zhou2014, [0006]).  Zhou2014 teaches a dehydration cycle and a CO2 removal cycle after the amine absorption unit to ensure the treated gas meets the LNG feed specification (Zhou2014, [0007]-[0008]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove acid gas from the fully-treated gas stream and dehydrate the fully-treated stream of Zhou.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the treated gas meets the LNG feed specification in case of CO2 slip from the amine absorber and to ensure water is removed from the 
Considering claim 9, Chen teaches production of a high pressure CO2-rich stream suitable for pipelining or reinjecting in an enhanced oil recovery operation in a natural gas treatment process (Chen, abstract and Table I).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compress the CO2 removed from the fully-treated gas stream and combine it with the CO2 product gas stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to recover additional CO2 as a product that would be suitable for pipelining or reinjecting in an enhanced oil recovery operation in a natural gas treatment process with a reasonable expectation of success.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 8414683 B2) in view of Chen et al. (US 4589896), Woertz (US 3266219), Sartori et al. (US 4112052), and Grave et al. (US 2015/0352463 A1).
Considering claims 10-12, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the first and second contactors being a co-current contacting system.
Zhou does not explicitly teach co-current contacting system.  
However, Grave teaches a co-current contacting system is described which includes a co-current contactor located in-line within a pipe; includes an annular support ring configured to maintain the co-current contactor within the pipe and a number of 2S and CO2 absorption tend to be very large and heavy; this creates particular difficulty in offshore oil and gas production (Grave, [0014]).  Grave teaches the co-current contactor allows for the incorporation of the impurities from the gas stream in to liquid droplets by injecting the liquid steam into the gas stream as a fine mist of droplets which provides a high surface area for the incorporation of the impurities into the liquid stream; Grave also teaches a number of co-current contactors and a number of separation systems may be employed in series to progressively purify the gas stream (Grave, [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the first and second contacting steps to be carried out in any type of contactor system that provides a high surface area for efficient removal of acid gases from a gas stream including a co-current contacting system as claimed.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because of Grave’s teaching that a co-current contacting system as claimed would result in more efficient removal of impurities from a gas stream due to a higher surface area for contact of gas and liquid .

Response to Arguments
Applicant’s arguments filed regarding there is no teaching in Zhao that the lower temperature achieves the benefits of the current invention have been fully considered but are not persuasive.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
In the instant case, the positive process steps require separating carbon dioxide and hydrogen sulfide from the natural gas in a membrane separation system, thereby creating a partially-treated gas stream and a permeate gas stream, the permeate gas stream being comprised primarily of H2S and CO2 and the partially-treated gas stream being comprised primarily of natural gas.  Zhou teaches the claimed process step.
According to applicant’s own disclosure, the partially-treated gas stream and the permeate gas stream being at a lower temperature than the natural gas stream is the result of the active/positive process step of separating carbon dioxide and hydrogen sulfide from the natural gas stream in a membrane separation system which creates a partially-treated gas stream and a permeate gas stream.  Thus, Zhou’s membrane separation process step would also result in the permeate gas stream being at a lower 
Claim 1 does not comprise any active step of cooling any of the streams, the cooling that occurs is a result of the membrane separation step.
In support of above argument, applicant argues that lower temperatures in the solvent contactor aid in the selective removal of H2S.  Again, claim 1 does not include an active process step of cooling any of the streams prior to the solvent contactor.  
Claim 2 requires cooling of the partially-treated gas stream and the permeate gas stream.  Zhou is not used to teach cooling of the partially-treated gas stream and the permeate gas stream.  Mak teaches that lower temperatures favor H2S absorption; thus, providing the motivation to cool the partially-treated gas stream and the permeate gas stream.

Applicant’s arguments filed regarding Zhou and Chen fail to teach a hindered amine have been fully considered and are persuasive in light of the amendments.
However, upon further consideration and in light of the amendments, new grounds of rejection are made in view of Sartori et al. (US 4112052).

Applicant’s arguments filed regarding Zhou fails to teach or suggest selective removal of H2S which is a crux of the claimed invention have been fully considered but are not persuasive.
The claim language requires removal of H2S from the partially-treated gas stream and removal of H2S from the permeate gas stream.  The claim language does not require “selective” removal of H2S.  Thus, applicant’s arguments are not commensurate in scope with the claim language.

Applicant’s arguments filed regarding there is no teaching in Chen of the solvent being cooled have been fully considered but are not persuasive.
It is agreed that Chen does not teach cooling of the solvent.  However, Chen is not used to teach cooling of the solvent.  Mak is used to teach that lower temperatures favor H2S absorption; thus providing the motivation to cool the solvent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734